Appeal by defendant from a judgment of the County Court, Westchester County, rendered December 15,1961 on his plea of guilty, convicting him of misconduct as an attorney, a misdemeanor (Penal Law, § 273), and sentencing him to serve a term of nine months in the Westchester County Penitentiary. Defendant contends that the court erred in denying his oral application, made before sentence, to withdraw his guilty plea, and that the sentence imposed was excessive. Judgment affirmed. No opinion. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.